
	
		III
		112th CONGRESS
		2d Session
		S. RES. 374
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2012
			Mr. Wicker (for himself,
			 Mr. Leahy, Mr.
			 Schumer, and Mr. Grassley)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Supporting the mission and goals of 2012
		  National Crime Victims’ Rights Week to increase public awareness of the rights,
		  needs, and concerns of victims and survivors of crime in the United
		  States.
	
	
		Whereas each year, approximately 19,000,000 individuals in
			 the United States are victims of crime, including more than 4,000,000 victims
			 of violent crime;
		Whereas a just society acknowledges the impact of crime on
			 individuals, families, and communities by ensuring that rights, resources, and
			 services are available to help rebuild lives;
		Whereas although the United States has steadily expanded
			 rights, protections, and services for victims of crime, too many victims are
			 still not able to realize the hope and promise of these gains;
		Whereas despite impressive accomplishments during the past
			 40 years in the rights of and services available to crime victims, there remain
			 many challenges to ensure that all victims—
			(1)are treated with
			 fairness, dignity, and respect;
			(2)are offered
			 support and services regardless of whether the victims report crimes committed
			 against them; and
			(3)are recognized as
			 key participants within systems of justice in the United States when the
			 victims do report crimes;
			Whereas observing the rights of victims and treating
			 victims with fairness, dignity, and respect serve the public interest
			 by—
			(1)engaging victims
			 in the justice system;
			(2)inspiring respect
			 for public authorities; and
			(3)promoting
			 confidence in public safety;
			Whereas the people of the United States recognize that we
			 make our homes, neighborhoods, and communities safer and stronger by serving
			 victims of crime and ensuring justice for all;
		Whereas in each of the last 30 years, communities
			 throughout the United States have joined Congress and the Department of Justice
			 in observing National Crime Victims’ Rights Week to celebrate a vision of a
			 comprehensive and just response to all victims of crime;
		Whereas, the theme of 2012 National Crime Victims’ Rights
			 Week, celebrated on April 22, 2012, through April 28, 2012, is Extending
			 the Vision: Reaching Every Victim, which highlights the importance of
			 ensuring that services are available for all victims of crime; and
		Whereas the people of the United States appreciate the
			 continued importance of promoting victims’ rights and honoring crime victims
			 and those who advocate on their behalf: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 mission and goals of 2012 National Crime Victims’ Rights Week to increase
			 public awareness of—
				(A)the impact on
			 victims and survivors of crime; and
				(B)the
			 constitutional and statutory rights and needs of those victims and survivors;
			 and
				(2)recognizes that
			 fairness, dignity, and respect comprise the very foundation of how victims and
			 survivors of crime should be treated.
			
